

 
Exhibit 10.6
 
FIRST AMENDMENT TO THE AMENDED AND RESTATED
MANAGEMENT AGREEMENT
 


 
This First Amendment to the Amended and Restated Management Agreement (the
"Amendment") is made and entered into effective as of this 20th day of July,
2010 by and between CHARTER COMMUNICATIONS OPERATING, LLC, a Delaware limited
liability company (the "Company"), on behalf of itself and certain Specified
Subsidiaries of the Company (the "Company Entities") (as defined in the
Agreement (defined below)), and CHARTER COMMUNICATIONS, INC., a Delaware
corporation (the "Manager").
 
WITNESSETH:
 
WHEREAS, the Company Entities have retained Manager to manage and operate the
cable television systems and related and incidental businesses now owned,
operated or hereafter acquired by the Company Entities all pursuant to the terms
and provisions of that certain Amended and Restated Management Agreement dated
June 19, 2003 (the "Agreement").
 
WHEREAS, the parties desire to amend the terms of the Agreement to provide for
automatic renewal of the term of the Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.
 
AGREEMENTS:
 
1.           Amendment of Term.  Section 4 (Term of the Agreement) is amended to
provide that the Agreement shall be automatically renewed for rolling ten (10)
year periods following the expiration of the initial ten (10) year term
originally provided in the Agreement (the "Initial Term") or any subsequent
additional ten (10) year term pursuant to the terms of this Amendment (each, a
"Renewal Term" and together with the Initial Term, collectively or individually,
the "Term") unless either party provides written notice of its intent not to
renew not less than sixty (60) days prior to the expiration of the then-current
ten (10) year Term.  Notwithstanding any termination or expiration of the Term,
the parties shall remain obligated to pay for any incurred or accrued fees or
expenses arising prior to such termination or expiration in accordance with the
terms of the Agreement, as amended hereby.
 
2.           Miscellaneous.  All capitalized terms not otherwise defined herein
shall have the meaning set forth in the Agreement.  This Amendment inures to the
benefit of, and binds the parties and their respective successors and
assigns.  Except as expressly set forth herein, all of the terms, conditions and
covenants contained in the Agreement shall remain unmodified and in full force
and effect.
 


 
[The remainder of this page is intentionally left blank.  Signature pages
follow.]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed the foregoing First
Amendment to the Amended and Restated Management Agreement effective as of the
day and year first above written.
 
"Company"

 
CHARTER COMMUNICATIONS OPERATING, LLC,
a Delaware limited liability company
 
 
By:    /s/ Eloise E. Schmitz
        Eloise E. Schmitz, Executive Vice President and
        Chief Financial Officer
 
"Manager"
 
CHARTER COMMUNICATIONS, INC.,
a Delaware corporation, on its own behalf, and in its capacity
as manager under, the respective limited liability company
agreements of, the Company Entities
 
 
By:    /s/ Eloise E. Schmitz
        Eloise E. Schmitz, Executive Vice President and
        Chief Financial Officer
 
 
 
2

--------------------------------------------------------------------------------

 


 

